The State insists that the court was in error in granting bail to relator. In deference to this contention we have reviewed the record, in the light of the decisions of this court giving weight to the conclusions of the trial judge, and, granting the correctness of his findings on conflicting evidence (Vernon's C.C.P., p. 910, and cases cited), we adhere to the opinion that the burden rests upon the State to show, by "proof evident," that a capital crime was committed, and that relator was the guilty agent. Branch's Crim. Law, p. 49, and cases cited. Observing the established practice in this court, we omit a discussion of the evidence. Sharp v. State, 1 Texas Crim. App., 299; Ex parte Lawrence, 137 S.W. Rep., 697; Vernon's C.C.P., p. 910, and cases cited.
The State's motion for rehearing is overruled.
Overruled.